PAUL B. BRICKFIELD*+
pbrickfield@brickdonlaw.com

JOSEPH R. DONAHUE*

jdonahue@brickdonlaw.com

 

NANCY J. SCAPPATICCI

SANDRA COIRA
scolra@brickdontaw.com

Case 1:19-cr-00552-GHW Document 106 Filed 08/02/21 Page 1 of 1

   
    

BRICKFIELD
& DONAHUE

  

AT T 0 RF WN E ¥ §

nacappaticci@brickdonlaw.com 70 GRAND AVENUE
RIVER EDGE, NEW JERSEY 07661
TELEPHONE (201) 488-7707
FACSIMILE (201) 488-9559

*CERTIFIED CRIMINAL TRIAL LAWYER - NEW JERSEY www. brickdoniaw.com
? MEMBER OF NEW YORK BAR

August 2, 2021

Via ECF Only
Honorable Gregory H. Woods, U.S.D.J.

United States District Court

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pear! Street

New York, NY 10007

Re: United States v. Edward Shin
Case No.: 1:19-cr-00552-GHW

Dear Judge Woods:

I] represent Edward Shin in the above-referenced matter. I am writing to
request that the Court withdraw the pending Order to Show Cause relating to
our subpoena to Foxwoods Resort Casino. As set forth in my letter to Your
Honor of July 7, 2021, I became aware of an alternative method through the
Mashantucket Pequot Tribal Court to obtain these records. The Tribal Court did
issue a subpoena and some records have been provided and I am hopeful that
additional records will soon be provided.

In light of same, I do not believe we need to proceed further in Your
Honor's Court on the Order to Show Cause and I respectfully request that it be
marked withdrawn.

Respectfully submitted,
/s/ Paul B. Brickfield
Paul B. Brickfield
cc: Robert Basil, Esq. (via ECF only)
Assistant U.S. Attorney Tara LaMorte (via ECF only)
Assistant U.S. Attorney Anden Chow (via ECF only)

Assistant U.S, Attorney Jessica Greenwood (via ECF only)
Tawnii N. Cooper-Smith, Esq. (via electronic mail only)

NEW YORK OFFICE
PAUL B. BRICKFIELD PC.
219 WESTCHESTER AVENUE

PORT CHESTER, N.Y. 10573
(914) 935-9705
